Title: To James Madison from John George Jackson, 5 July 1807
From: Jackson, John George
To: Madison, James



Dear Sir,
Clarksburg July 5th. 1807

It was not with less surprise than Indignation that I learned from your letter, & the news papers; that I was made the subject of a criminal prosecution before the Court at Richmond at the instance of Colo. Burr; & that it was questionable from the manner of preferring it whether it was not intended to refer to some improper practises for procuring Letters &c; as well as for summoning, & taking the affidavits of Witnesses.  I was utterly at a loss to conjecture what act of mine had been deemed exceptionable, & who among the infamous partisans of the Traitor Burr had misrepresented it.  I never procured any Letters from the P. O. & I never attempted to procure any except the packet placed in the P Office of Chilicothe by the Express I sent to Cumberland, of which I duly informed you.  As to the witnesses summoned by me, I do sincerely rejoice at the agency I took in procuring their attendance: and upon a retrospect of my conduct, I see no cause to regret any part of it.
I saw the Witnesses last Evening who were returning to Wood & Marietta, & had left Richmond since the bills were found by the Grand Jury; from whom & the Enquirer of the  Ulto. I learned that the Court had suffered the charge against me to be abandoned without any investigation; or animadversion upon it.  The Judge Marshall declared that the charges should be heard & thereby excited a suspicion if not of their justice at least of their serious nature: & yet permitted the Author to abandon them without acquitting the accused.  I have great cause to complain of this outrage: & the more I investigate the conduct & opinions of the Judge, the more am I convinced that he does feel a dishonest partiality to the accused; & nothing but the temper of the public feeling: & between ourselves of the Foreman of the G. Jury whom he fears & loves, has prevented a more manifest exposure of it.  Else why refuse to send the letter in Cyphers to them and after they demanded it retract his opinion? Or why allege the Govt. wished the conviction of Burr, altho’ no evidence of his guilt was exhibited?  The finding of the Grand Jury has excited the deepest interest & surprise & when it is considered who was at their head the public opinion has condemned them already.  Randolph has loudly declaimed against the constructive Treasons which have been introduced into this Country.  He has declared that the measures of Burr &Co did not deserve the name of intrigue, & yet the same Randolph has upon his Oath declared that they are guilty of Treason!!
The other most serious interesting subject you communicated has excited feelings which I will not presume to describe: but this my dear Friend I will say, that a tame submission to such outrages will disgrace the Govern ment & its Friends: it will be the signal for every species of insults, until the national Spirit, broken, sunk & degraded: will return with loathing & abhorrence from the Republican system we now so fondly cherish & take refuge against such wrongs in a military despotism, where another Buonaparte, or a Burr will give Law to the Republic.  I do not by this mean to insinuate that a system like ours is defective.  It is the strongest on earth: rivetted by the affections of the People it cannot be torn asunder without rending every ligament that endears Man to his home, his family, & his Country; but we must not enervate that strength, by a shew of weakness & pusillanimity.  Depend on it at no period has the Eyes of the Nation, of the World, been more anxiously looking for your decision, & I pray God (as I have no doubt it will) that it may redound to the honor, welfare, & happiness of the United States.  I send you, & my dear Sister, the affectionate assurances of sincere friendship

J G Jackson

